Citation Nr: 1315432	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-32 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified at a March 2013 hearing by the undersigned held by videoconference from the RO.  Following the hearing, the Veteran submitted additional evidence that was accompanied by a waiver of RO consideration.  As such, the Board will consider this evidence in the adjudication of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection for hearing loss can also be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

At his March 2013 Board hearing, the Veteran testified that he was routinely and frequently exposed to loud noise in his duties as a flight deck corpsman while stationed aboard the U.S.S. Midway, but was not subject to similar noise during his post-service employment in the funeral business and while working to sell and install electronics.  The Board finds this testimony to be credible lay evidence of in-service noise exposure.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that lay statements can be competent evidence of symptoms capable of lay observation).  The record also reflects that diagnoses of bilateral hearing loss were made at VA outpatient visits in June 2007 and September 2012.  

Thus, the record contains credible lay evidence of in-service noise exposure, as well as a current diagnosis of bilateral hearing loss.  On these bases, a VA examination is required so that the nature and etiology of his bilateral hearing loss can be determined.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the appeal is REMANDED for the following actions:

1.  After obtaining any pertinent, outstanding records with the claims file, either in paper or electronic form, schedule the Veteran for a VA audiology examination to determine the current nature and etiology of his diagnosed sensorineural bilateral hearing loss.  The examiner is asked to review the claims file in conjunction with the examination, and the examination should include pure tone threshold testing (in decibels) and Maryland CNC testing.  Based on the examination findings, the claims file review, and the lay history provided by the Veteran, the examiner must provide an opinion as to whether it is at least as likely as not that any bilateral hearing loss found is related to or had its onset in service.  

In offering this impression, the examiner must acknowledge and discuss the Veteran's competent report as to his in-service noise exposure and the onset of his hearing loss.  A complete rationale must be provided for any opinion expressed.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

